Action to recover damages for personal injuries alleged to have been sustained by plaintiff as a result of having been struck by defendants’ truck. Plaintiff, on the ground of destitution, moved for a preference in the trial of the action. Order denying plaintiff’s motion for a preference reversed on the facts, with $10 costs and disbursements, and the motion granted, without costs. The date for trial will be fixed by the Justice holding Kings County Trial Term, Part I. In our opinion, on the facts disclosed by this record, the denial of the motion was an improvident exercise of discretion. Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ., concur.